DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 30 reads: “its truncated ridge (27)”. This should be corrected to read - - its truncated ridge (17) - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over EP 2641505 A1 (Miclo).
Regarding claim 1, Miclo discloses a furniture carcass comprising panels assembled edge to edge by a loose tongue (11) and groove (21) method and having a bottom (50) sliding into grooves (51, 52) of the panels (10, 20) in which a first (10) and a second panel (20) are assembled by the edge of the first panel (10) which abuts on an inner side (20a) of the second panel (20) to form a dihedral, 
on its edge, the first panel (10) has along its inner side (10a) a loose tongue (11) having an advanced bearing surface (15) and also having a locking groove (16) at a base of the tab (11) along the inner side (10a) of the first panel (10), 
B the second panel (20) comprising along an edge and on its inner side (20a) a groove (21 and 26) complementary to that of the edge of the first panel (10) with, on the one hand, a longitudinal assembly groove (21), whose shape matches that of the tongue (11) it receives, and beyond the groove (21), a recessed bearing surface (25) set back from a plane of its inner side (20a) to receive the advanced bearing surface (15), and a locking groove (26) parallel to the inner side (20a) of the second panel (20) opening into the groove (21) in a position complementing that of the locking groove (16) of the first panel (10) when the two panels (10, 20) are assembled (see Fig. 2), with the assembly groove (21) edged by: 
an inner bearing surface (23) divided into two parts (23a, 23b) by the locking groove (26), 
an assembly groove bottom surface receiving a bearing surface of the edge of the other panel (10, see annotated Figure 1 below), 
a small bearing surface (24) area parallel to the inner bearing surface (23) connecting the bottom surface (see annotated Figure 1 below) to the recessed bearing surface (25), Page 2 of 13Application No.: 16/320,167 Response to Office Action of 11/9/2021 Attorney Docket No. CAH.POO11 
the surfaces (see annotated Figure 1 below) of the assembly groove (21) are connected by an inner truncated ridge (see annotated Figure 1 below, and NOTE below), 
a section of the tongue (11) and its truncated ridge (see annotated Figure 1 below, and NOTE below) on the first panel (10) are defined from a section of the assembly groove (21) and that of the truncated ridge of the second panel (20, see in Fig. 1 that the tongue matches the shape of the groove), 
 by assembly, the loose tongue (11) fitting into the groove (21) and the advanced bearing surface (15) being applied to the recessed bearing surface (25), the locking grooves (16, 26) complement one another to form a channel (30) receiving a locking device (40) consisting of a rigid blade (40) slipped into the channel (30) to secure the loose tongue (11) in the groove (21, see Fig. 2).
NOTE: The ridge is considered to be truncated as the groove (21) is not as wide as the panel itself, and is therefore truncated.

    PNG
    media_image1.png
    485
    843
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.

    PNG
    media_image2.png
    493
    879
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2641505 A1 (Miclo), in view of FR 2944728 A1 (Campo).
Regarding claim 2, Miclo discloses the truncated ridge of the groove (see annotated Figure 1 above) has a concave section, and the truncated ridge of the tongue (see annotated Figure 1 above) has a convex section, but does not expressly disclose as claimed that the truncated ridge of the groove has a concave rounded section and the truncated ridge of the tongue matches that of the ridge of the groove.
However, Campo teaches that the tongue (7) has convex truncated rounded ridges matching that of the concave truncated rounded ridges in the groove (groove 6, see Fig. 3) in order to provide rounded edges that will help prevent injuries due to sharp edges, as well as help facilitate the alignment and insertion of the tongue within the groove. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue and groove of Miclo, with Campo, such that the truncated ridges of the tongue and groove comprise rounded ridges in order to help prevent against injuries due to sharp edges, as well as to help facilitate the alignment and insertion of the tongue within the groove.
Response to Amendment
The amendment filed 25 February 2022 has been entered. Claims 1-3 and 5-12 have been amended. Claim 4 has been canceled. Applicant’s amendments overcome the previously set forth objections, and 35 U.S.C. 112 rejections, in the Non-Final Office Action dated 09 November 2021. Claims 1-3 and 5-12 are pending.
Response to Arguments
Applicant's arguments filed 25 February 2022, with regard to the rejection of independent claim 1, have been fully considered but they are not persuasive. Applicant's arguments and remarks filed 25 February 2022, page 10, recites “the term ‘ridge’ should be reasonably interpreted as the summit line of a dihedral”. However, Examiner respectfully disagrees. Examiner interprets the summit line of dihedral to be considered a “peak”, not a ridge. Examiner further interprets a ridge to encompass all aspects of the dihedral, shown by example in Applicant’s Figure 2A. Applicant points to sections 17 and 27 in Figure 2A as the ridge sections, which contain two perpendicular surfaces meeting at a rounded corner. Examiner interprets the term “truncated” to mean “shortened in duration or extent”. Therefore, Examiners interpretation of “truncated ridge” stands, as the prior art discloses a ridge, and further that the ridge has a shortened extent in the width direction.
Applicant's arguments filed 25 February 2022, with regard to the rejection of claim 2, have been fully considered but they are not persuasive. Applicant's arguments and remarks filed 25 February 2022, page 11, recites “Campo relates to a different field of use than Miclo”. Examiner respectfully disagrees. Applicant is reminded that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Miclo and Campo are considered reasonably pertinent given each reference teaches a tongue and groove panel connection.
Applicant’s arguments and amendments, see arguments and remarks, filed 25 February 2022, with respect to claims 3 and 5-12 have been fully considered and are persuasive.  The rejection of claims 3 and 5-12 has been withdrawn, and further claims 3 and 5-12 are indicated as allowable below. 
Allowable Subject Matter
Claims 3 and 5-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 4 and 6-7 were indicated as allowable subject matter in the Non-Final Office Action dated 09 November 2021. Furthermore, Applicant amended independent claim 3 (in the claim set dated 25 February 2022) to include all limitations set forth in allowable claim 4. Therefore, for at least the reasons listed in the “Allowable Subject Matter” section (pages 16-18) of the Non-Final Office Action dated 09 November 2021, independent claim 3 is in condition for allowance. 
Furthermore, claims 5-12 depend from independent claim 3, and are in condition for allowance for at least the reasons listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/	/Josh Skroupa/
Examiner, Art Unit 3678          	Primary Examiner, Art Unit 3678